Exhibit 10.9

 

   EXECUTION VERSION MERRILL LYNCH, PIERCE, FENNER &    WELLS FARGO SECURITIES,
LLC SMITH INCORPORATED    WELLS FARGO BANK, NATIONAL BANK OF AMERICA, N.A.   
ASSOCIATION One Bryant Park    10 S. Wacker Drive, 22nd floor New York, NY 10036
   Chicago, IL 60606

August 12, 2015

Fidelity National Information Services, Inc.

601 Riverside Avenue

Jacksonville, Florida 32204

 

Attention:       

Jason Couturier

SVP of Finance and Treasurer

Project Seahawk

Bridge Facility Commitment Letter

Ladies and Gentlemen:

You have advised Bank of America, N.A. (“Bank of America”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“MLPFS”, which term shall include, in each
case, MLPFS’s designated affiliate for any purpose hereunder), Wells Fargo Bank,
National Association (“Wells Fargo Bank”) and Wells Fargo Securities, LLC
(“Wells Fargo Securities” and, together with Bank of America, MLPFS and Wells
Fargo Bank, the “Commitment Parties”, “we” or “us”) that you (the “Borrower”)
intend to acquire (the “Acquisition”), directly or indirectly, the entity
identified to us by you as “Seahawk”, a Delaware corporation (the “Acquired
Company”). You have further advised us that, in connection with the foregoing,
you and the newly formed entities referred to in the Transaction Description
attached hereto as Exhibit A (the “Transaction Description”) intend to
consummate the other Transactions described in the Transaction Description,
including the provision to you of the Bridge Facility (as defined below), after
which the Acquired Company will be a wholly-owned subsidiary of the Borrower. In
connection with the foregoing, you have also separately engaged us to
(i) arrange a $1.25 billion delayed-draw term facility on the terms separately
agreed between you and us (the “Delayed Draw Term Facility”, and the date upon
which the credit documentation in respect of such Delayed Draw Term Facility has
been entered into and has become effective, the “Term Facility Effective Date”)
and (ii) seek required lender consents to an amendment (the “Amendment”, and the
effective date of such Amendment, the “Amendment Effective Date”) to the Fifth
Amended and Restated Credit Agreement, dated as of December 18, 2014, among you,
the other borrowers from time to time party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent and the lenders, swing line lenders and L/C issuers from
time to time party thereto (the “Existing Credit Agreement” and as amended by
the Amendment, the “Amended Credit Agreement”) on the terms specified in the
Summary of Amendment Terms (as defined below).

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Transaction Description, the Summary of Principal Terms and
Conditions attached hereto as Exhibit B (the “Summary of Bridge Terms”), and the
Summary of Amendment Terms attached hereto as Exhibit C (the “Summary of
Amendment Terms”); this commitment letter together with Exhibits A, B, C and D
hereto, collectively, the “Commitment Letter”). The Borrower, the Acquired
Company and their respective



--------------------------------------------------------------------------------

subsidiaries from and after the Closing Date, are sometimes collectively
referred to herein as the “Companies”. The Acquired Company and its subsidiaries
are referred to herein as the “Acquired Companies”.

1. Commitments. In connection with the foregoing, (a)(i) each of Bank of America
and Wells Fargo Bank is pleased to advise you of its several commitment to
provide 60% and 40% of Tranche A of the Bridge Facility respectively, (ii) each
of Bank of America and Wells Fargo Bank is pleased to advise you of its several
commitment to provide 60% and 40% of Tranche B of the Bridge Facility
respectively and (iii) each of Bank of America and Wells Fargo Bank is pleased
to advise you of its several commitment to provide 60% and 40% of Tranche C of
the Bridge Facility respectively (in each case of clauses (i), (ii) and
(iii) above, in such capacity, the “Initial Lenders”), (b) Bank of America is
pleased to advise you of its willingness, and you hereby engage Bank of America,
to act as the sole and exclusive administrative agent (in such capacity, the
“Administrative Agent”) for the Bridge Facility, all upon and subject to the
terms and conditions set forth in this Commitment Letter, (c) Wells Fargo Bank
is pleased to advise you of its willingness, and you hereby engage Wells Fargo
Bank, to act as a syndication agent for the Bridge Facility and (d) each of
MLPFS and Wells Fargo Securities is also pleased to advise you of its
willingness, and you hereby engage MLPFS and Wells Fargo Securities, to act as
the joint lead arrangers and joint bookrunners (in such capacity, the “Lead
Arrangers”) for the Bridge Facility, and in connection therewith to form a
syndicate of lenders for the Bridge Facility (collectively, the “Lenders”)
reasonably acceptable to you, including Bank of America and Wells Fargo Bank. It
is understood and agreed that (x) MLPFS will have “lead left” placement on all
marketing materials relating to the Bridge Facility and (y) no additional
agents, co-agents or arrangers will be appointed and no other titles will be
awarded with respect to the Bridge Facility without our and your mutual consent.

The commitments of the Initial Lenders in respect of the Bridge Facility and the
undertaking of the Lead Arrangers to provide the services described herein are
subject only to the satisfaction of each of the conditions precedent set forth
in Section 5 below.

2. Syndication. The Lead Arrangers (x) intend to commence syndication of Tranche
A of the Bridge Facility, (y) upon a determination by the Lead Arrangers that
the Term Facility Effective Date is not likely to occur on or prior to the
Closing Date (which determination shall be made on the 30th day following the
date of this Commitment Letter (or such later date as may be agreed by the Lead
Arrangers)), intend to commence syndication of the Tranche B of the Bridge
Facility and (z) upon a determination by the Lead Arrangers that the Amendment
Effective Date is not likely to occur on or prior to the Closing Date (which
determination shall be made on the 30th day following the date of this
Commitment Letter (or such later date as may be agreed by the Lead Arrangers)),
intend to commence syndication of Tranche C of the Bridge Facility, in each case
at any time after your acceptance of the terms of this Commitment Letter and the
Fee Letter (as hereinafter defined); provided, however, that notwithstanding the
assignment provisions in this Commitment Letter and anything else to the
contrary contained herein, (a) until the date that is 60 days after the date
hereof, the selection of Lenders by the Lead Arrangers shall be subject to the
Borrower’s approval in its sole discretion and (b) following the date that is 60
days after the date hereof, if and for so long as a Successful Syndication (as
defined in the Fee Letter) has not been achieved, the selection of Lenders by
the Lead Arrangers shall be in consultation with the Borrower; provided,
further, that such Lenders selected by the Lead Arrangers pursuant to this
clause (b) shall be limited (unless otherwise consented to by the Borrower, such
consent not to be unreasonably withheld or delayed) to commercial and investment
banks, in each case, whose senior, unsecured, long-term indebtedness has an
“investment grade” rating by not less than two of Moody’s (as defined below),
S&P (as defined below) and Fitch Ratings Ltd. (other than (i) certain
competitors of the Acquired Company and its subsidiaries identified in writing
from time to time or (ii) institutions designated in writing by you at any time
on or prior to the date of this Commitment Letter (such competitors and
institutions (including their respective named affiliates designated in writing
from time to time or otherwise clearly identifiable as

 

-2-



--------------------------------------------------------------------------------

affiliates solely on the basis of their name (other than bona fide fixed income
investors or debt funds unless designated in writing on or prior to the date
hereof)) collectively, the “Disqualified Institutions”; provided that any
supplementation after the date hereof under clause (i) above shall not apply
retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Bridge Facility). Each Initial
Lender’s commitment hereunder shall be reduced dollar-for-dollar on a pro rata
basis as and when commitments for the Bridge Facility are received from Lenders
selected in accordance with this Section 2, to the extent that each such Lender
becomes party to the Credit Documentation as a “Lender” (including, pursuant to
an assignment and assumption agreement executed pursuant to the Credit
Documentation) or otherwise party to this Commitment Letter pursuant to
documentation reasonably satisfactory to the Lead Arrangers and you
(collectively, “Joinder Documentation”).

You agree, upon the request of the Lead Arrangers, to assist, and to use your
commercially reasonable efforts to cause the Acquired Company and its
subsidiaries to assist, the Lead Arrangers in achieving a syndication of the
Bridge Facility that is reasonably satisfactory to the Lead Arrangers and you.
Such assistance shall include (a) your assisting (and your using your
commercially reasonable efforts to cause the Acquired Company to assist) in the
preparation of a customary confidential information memorandum and lender
presentation with respect to the Bridge Facility and other marketing materials
reasonably requested by the Lead Arrangers to be used in connection with the
syndication of the Bridge Facility (collectively, the “Information Materials”),
subject in all respects to the limitations on your rights to request such
information concerning the Acquired Company and its subsidiaries as set forth in
the Acquisition Agreement, (b) your using your commercially reasonable efforts
to assist the Lead Arrangers such that their syndication efforts benefit from
your existing banking relationships and the existing banking relationships of
the Acquired Company, (c) your using your commercially reasonable efforts to
obtain prior to the Closing Date, public corporate credit or family ratings of
the Borrower after giving effect to the Transactions and public ratings for the
New Notes and the Seahawk Notes (if remaining outstanding as of the Closing
Date) from Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s, a
division of The McGraw-Hill Companies, Inc. (“S&P”) (collectively, the
“Ratings”), (d) your agreeing that during the Syndication Period there shall be
no competing offering, placement or arrangement of any syndicated bank financing
or underwritten or privately placed debt securities by or on behalf of the
Borrower or any of its subsidiaries, in each case that would reasonably be
expected to materially and adversely impair the primary syndication of the
Bridge Facility (other than (i) the Amendment, (ii) the New Notes, (iii) the New
Term Loans and (iv) any borrowing under the Existing Credit Agreement) and
(e) your making your senior management and advisors available, and, upon request
of the Lead Arrangers, using your commercially reasonable efforts to make the
senior management and advisors of the Acquired Company available, from time to
time to attend and make presentations regarding the business of the Borrower,
the Acquired Company and their respective subsidiaries, as appropriate, at one
or more meetings of, or conference calls with, existing or prospective Lenders,
as applicable, in all cases at times and locations to be mutually agreed (it
being understood as of the date hereof that no formal in-person bank meeting is
expected for the syndication of the Bridge Facility). Without limiting your
obligations to assist with syndication efforts as set forth above, and
notwithstanding anything to the contrary herein or in the Fee Letter, the
Commitment Parties acknowledge and agree that neither the commencement nor the
completion of the syndication of the Bridge Facility (including a Successful
Syndication), nor the obtaining of the Ratings, nor any other provision of this
paragraph shall constitute a condition precedent to the availability and initial
funding of the Bridge Facility on the Closing Date.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Bridge Facility in consultation with you,
including decisions as to the selection (subject to the foregoing provisions of
this Section 2) of prospective Lenders and any titles offered to proposed
Lenders, when commitments will be accepted and the final allocations of the
commitments among the Lenders. It is understood that no Lender participating in
the Bridge Facility will receive compensation from you in order to obtain its
commitment, except on the terms contained herein and in the

 

-3-



--------------------------------------------------------------------------------

Summary of Terms. It is also understood and agreed that the amount and
distribution of the fees among the Lenders will be at the discretion of the Lead
Arrangers in consultation with you, subject to the terms and provisions of the
Fee Letter.

3. Information Requirements. You hereby represent that, to your knowledge with
respect to the Acquired Company and its subsidiaries, (a) all written
information concerning you and your subsidiaries and the Acquired Company and
its subsidiaries, other than Projections (as defined below), other
forward-looking information and information of a general economic or
industry-specific nature, if any, which has been or is hereafter made available
to the Lead Arrangers or any of the Lenders by you or any of your
representatives (or on your or their behalf) in connection with the transactions
contemplated hereby (the “Information”), when taken as a whole, does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not materially misleading (after
giving effect to all supplements and updates thereto from time to time), and
(b) all financial projections concerning the Borrower, the Acquired Company and
their respective subsidiaries that have been or are hereinafter made available
to the Lead Arrangers by you or on behalf of you or any of your representatives
(the “Projections”) have been or will be prepared in good faith and to
management’s knowledge and belief have been or will be based upon assumptions
believed by you to be reasonable at the time such Projections are furnished to
the Lead Arrangers (it being understood that Projections are subject to
significant uncertainty and contingencies many of which are beyond your control,
and no assurance can be given that the Projections will be realized, and that
actual results may differ from projected results and that such differences may
be material). You agree that if, at any time from the date hereof until the
earlier of (A) the achievement of a Successful Syndication and (B) 60 days
following the Closing Date (such period, the “Syndication Period”) (or, if
later, the Closing Date), you become aware that any of the representations in
the preceding sentence would be incorrect in any material respect if the
Information or the Projections were being furnished and such representation were
being made at such time, you will (or, prior to the Closing Date with respect to
Information and Projections concerning the Acquired Company and its
subsidiaries, you will, subject to the limitations on your rights as set forth
in the Acquisition Agreement, use commercially reasonable efforts to) furnish us
with supplements to the Information and the Projections, in each case from time
to time, so that the representation in the preceding sentence remain correct in
all material respects; provided that such supplementation shall cure any breach
of such representation. In accepting this commitment and in syndicating the
Bridge Facility, the Lead Arrangers are and will be using and relying on the
Information and the Projections without independent verification thereof.

You acknowledge that the Commitment Parties on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on SyndTrak. In addition, if in connection with any
syndication of the Bridge Facility, the Lead Arrangers request, you will assist
in preparing Information Materials suitable for distribution to any prospective
Lender (each, a “Public Lender”) that has personnel who do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of any of the
foregoing. You agree, however, that the Credit Documentation (as hereinafter
defined) will contain provisions concerning Information Materials to be provided
to Public Lenders and the absence of MNPI therefrom. Prior to distribution of
Information Materials to prospective Lenders, you shall provide us with a
customary letter authorizing the dissemination thereof (which shall include
(a) customary exculpation language and (b) reasonable limitations with respect
to the dissemination of Information Materials to Public Lenders).

 

-4-



--------------------------------------------------------------------------------

4. Fees, Reimbursements and Indemnities.

(a) You agree to pay the fees set forth in the separate fee letter addressed to
you dated the date hereof from the Commitment Parties (the “Lead Arranger Fee
Letter”) and the fee letter addressed to you dated as of from Bank of America
and MLPFS (the “Agency Fee Letter”, and together with the Lead Arranger Fee
Letter, the “Fee Letter”). You further agree to reimburse the Initial Lenders
and the Lead Arrangers from time to time promptly after demand for all
reasonable and documented out-of-pocket fees and expenses (including, but not
limited to, reasonable due diligence expenses and CUSIP fees for registration
with the Standard & Poor’s CUSIP Service Bureau) incurred in connection with the
Bridge Facility, the syndication thereof, the preparation of the definitive
documentation therefor and the other transactions contemplated hereby (but
limited, in the case of legal fees and expenses, whether or not the Closing Date
occurs, to the reasonable and documented out-of-pocket fees and expenses of one
counsel, which shall be Davis Polk & Wardwell LLP, as counsel for the
Administrative Agent, the Initial Lenders and the Lead Arrangers, taken as a
whole) and in all other cases, if the Closing Date occurs (or in the case that
the Closing Date does not occur, limited to (i) up to $20,000 in the aggregate
for Bank of America and MLPFS and (ii) up to $10,000 in the aggregate for Wells
Fargo Bank and Wells Fargo Securities). You acknowledge that we may receive a
benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

(b) You agree to indemnify and hold harmless each of the Commitment Parties
(other than, with respect to MLPFS, in its capacity as the buy-side financial
advisor to you), each Lender and each of their affiliates and their respective
officers, directors, employees, agents, advisors and other representatives
(each, an “Indemnified Party”) from and against (and will reimburse each
Indemnified Party as the same are incurred for) any and all claims, damages,
losses, liabilities and expenses (but limited, in the case of legal fees and
expenses, to the reasonable and documented out-of-pocket fees and expenses of
one counsel, representing all of the Indemnified Parties, taken as a whole
(except to the extent that any Indemnified Party reasonably determines that
separate counsel is necessary to avoid a conflict of interest)) that may be
incurred by or asserted or awarded against any Indemnified Party within 30 days
following written demand therefor setting forth in reasonable detail a
description of such claims, damages, losses, liabilities and expenses, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any matters contemplated
by this Commitment Letter or (b) the Bridge Facility or any use made or proposed
to be made with the proceeds thereof, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from (x) such Indemnified
Party’s material breach of this Commitment Letter, the Fee Letter or any of the
Credit Documentation, gross negligence, bad faith or willful misconduct (but in
the case of any such material breach, only if the claim of such material breach
is brought by you) or (y) disputes solely among Lenders not involving any act or
omission of you or your subsidiaries (other than any Proceeding (as defined
below) against any Commitment Party solely in its capacity or in fulfilling its
role as Administrative Agent or Lead Arranger or similar role in connection with
the Bridge Facility). In the case of an investigation, litigation or proceeding
(any of the foregoing, a “Proceeding”) to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such Proceeding is
brought by you, your equity holders or creditors or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not the transactions contemplated hereby are consummated. It is agreed that no
party hereto shall have any liability (whether direct or indirect, in contract
or tort or otherwise) to any other party or such party’s subsidiaries or
affiliates or to its or their respective equity holders or creditors arising out
of, related to or in connection with any aspect of the transactions contemplated
hereby, except to the extent of direct, as opposed to special, indirect,
consequential or punitive, damages determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such party’s
material breach of this Commitment Letter, gross negligence,

 

-5-



--------------------------------------------------------------------------------

bad faith or willful misconduct; provided, that nothing contained in this
sentence shall limit your indemnification obligations to the extent set forth
hereinabove to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
indemnified person is entitled to indemnification hereunder. Notwithstanding any
other provision of this Commitment Letter, no party hereto shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, unless such damages are found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such party’s material
breach of this Commitment Letter, gross negligence, bad faith or willful
misconduct. You shall not, without the prior written consent of an Indemnified
Party (which consent shall not be unreasonably withheld), effect any settlement
of any pending or threatened Proceeding against an Indemnified Party in respect
of which indemnity could have been sought hereunder by such Indemnified Party
unless such settlement (i) includes an unconditional release of such Indemnified
Party from all liability or claims that are the subject matter of such
Proceeding and (ii) does not include any statement as to any admission of fault.

5. Conditions to Financing. The commitments of the Initial Lenders in respect of
the Bridge Facility and the undertaking of the Lead Arrangers to provide the
services described herein are subject only to the satisfaction of each of the
conditions set forth in Exhibit D hereto under the heading “Conditions Precedent
to Closing”, it being understood that there are no conditions (implied or
otherwise) to the commitments hereunder (including compliance with the terms of
the Commitment Letter, the Fee Letter and the Credit Documentation) other than
such conditions (and upon satisfaction or waiver of such conditions, the initial
funding under the Bridge Facility shall occur). Notwithstanding anything in this
Commitment Letter, the Fee Letter, the definitive documentation with respect to
the Bridge Facility (the “Credit Documentation”) or any other letter agreement
or other undertaking concerning the financing of the Transactions to the
contrary, (a) the only representations relating to you, your subsidiaries, the
Acquired Company, its subsidiaries and its businesses the accuracy of which
shall be a condition to the availability of the Bridge Facility on the Closing
Date shall be (i) the representations made by or with respect to the Acquired
Company and its subsidiaries in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower or any of its
subsidiaries has the right (taking into account any applicable cure provisions)
to terminate its obligations under the Acquisition Agreement, or to decline to
consummate the Acquisition pursuant to the Acquisition Agreement (as hereinafter
defined), as a result of a breach of such representations in the Acquisition
Agreement (the “Acquisition Agreement Representations”) and (ii) the Specified
Representations (as hereinafter defined) and (b) the terms of the Credit
Documentation shall be in a form such that they do not impair the availability
or funding of the Bridge Facility on the Closing Date if the applicable
conditions set forth in Exhibit D hereto under the heading “Conditions Precedent
to Closing” are satisfied (or waived by the Commitment Parties). For purposes
hereof, “Specified Representations” means the representations and warranties in
the Credit Documentation relating to the Borrower’s corporate status; the
Borrower’s corporate power and authority to enter into the Credit Documentation;
due authorization, execution, delivery by the Borrower and enforceability of the
Credit Documentation; no conflicts of the Credit Documentation with, or require
consent under, the Borrower’s charter documents; solvency as of the Closing Date
(after giving effect to the Acquisition); Federal Reserve margin regulations;
the use of proceeds not violating OFAC / FCPA; the USA Patriot Act and the
Investment Company Act. This paragraph shall be referred to herein as the
“Limited Conditionality Provisions”.

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, except (1) for
disclosure hereof or thereof to your board of directors, officers, employees,
accountants, attorneys and other professional advisors retained by you in
connection with the Bridge Facility, in each case, on a confidential basis,
(2) for disclosure hereof or thereof (and, in the case of the Fee Letter,
redacted in a manner reasonably satisfactory to the Lead Arrangers) to the
Acquired Company and its subsidiaries and the officers, employees, accountants,
attorneys

 

-6-



--------------------------------------------------------------------------------

and other professional advisors of the Acquired Company and its subsidiaries, in
each case, on a confidential basis or (3) for disclosure hereof or thereof upon
request or demand of any regulatory authority having jurisdiction over you or as
otherwise required by law, regulation or compulsory legal process (in which case
you agree to inform us promptly thereof to the extent not prohibited by law,
rule or regulation), may not be disclosed in whole or in part to any person or
entity without our prior written consent (which consent shall not be
unreasonably withheld); provided, however, it is understood and agreed that
(i) you may disclose this Commitment Letter (including the Summary of Terms) but
not the Fee Letter after your acceptance of this Commitment Letter and the Fee
Letter, (A) in filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges (or as a result of
compliance by you with certain indentures governing your indebtedness) and
(B) to rating agencies on a confidential basis, (ii) the fee and other amounts
herein and in the Fee Letter may be reflected in your financial statements as
part of the aggregate expenses in connection with the transactions contemplated
hereby and may otherwise be disclosed as part of projections, pro forma
information and a generic disclosure of aggregate sources and uses and (iii) you
may disclose this Commitment Letter (including the Summary of Terms) and the Fee
Letter to the extent reasonably necessary or advisable in connection with the
exercise of any remedy or enforcement of any right under this Commitment Letter
and/or the Fee Letter. Notwithstanding the foregoing, you may make public
announcements of the Transactions and disclose the existence of the commitments
and undertakings made hereunder and the respective roles of the Lead Arrangers
and the Initial Lenders in connection with the Transactions after your
acceptance of this Commitment Letter and the Fee Letter; provided that you agree
to consult with the Lead Arrangers with respect to any portions of any
announcement that name, or provide information that would readily permit
identification of, any Lead Arranger or Initial Lender. This paragraph shall
terminate (as it relates to the Commitment Letter but not as it relates to the
Fee Letter) on the eighteen month anniversary of the date hereof.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this Commitment Letter and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof to the extent not prohibited by law, rule or regulation), (ii) upon the
request or demand of any regulatory authority having jurisdiction over the
Commitment Parties or any of their respective affiliates, (iii) to the extent
that such information becomes publicly available other than by reason of
disclosure in violation of this agreement by the Commitment Parties, (iv) to the
Commitment Parties’ affiliates, employees, legal counsel, independent auditors
and other experts or agents who need to know such information solely in
connection with the Transactions and are informed of the confidential nature of
such information; provided that such Commitment Party shall be responsible for
such affiliates’, employees’, legal counsel, independent auditors’ and other
experts’ or agents’ compliance with this paragraph, (v) for purposes of
establishing a “due diligence” defense, (vi) to the extent that such information
is received by the Commitment Parties from a third party that is not to the
Commitment Parties’ knowledge subject to confidentiality obligations to you,
(vii) to the extent that such information is independently developed by the
Commitment Parties or (viii) to potential Lenders, participants or assignees who
agree to be bound by the terms of this paragraph (or language substantially
similar to this paragraph or as otherwise reasonably acceptable to you and each
Commitment Party, including as may be agreed in any confidential information
memorandum or other marketing material). This paragraph shall terminate on the
earlier of (x) the eighteen month anniversary of the date hereof and (y) the
execution of the Credit Documentation (in which case superseded by the
confidentiality provision of the Credit Documentation).

 

-7-



--------------------------------------------------------------------------------

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
In particular, you acknowledge that MLPFS is acting as a buy-side financial
advisor to you in connection with the Acquisition. You agree not to assert or
allege any claim based on actual or potential conflict of interest arising or
resulting from, on the one hand, the engagement of MLPFS in such capacity and
the obligations of Bank of America and MLPFS hereunder, on the other hand. The
Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and that they will treat
confidential information relating to the Companies and their respective
affiliates with the same degree of care as they treat their own confidential
information. The Commitment Parties further advise you that they will not make
available to you confidential information that they have obtained or may obtain
from any other customer.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Bridge Facility and any related arranging or other
services described in this Commitment Letter are arm’s length commercial
transactions between you and your affiliates, on the one hand, and the Initial
Lenders and the Lead Arrangers, on the other hand, and you are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Commitment Letter; (ii) in
connection with the process leading to such transaction, each Initial Lender and
each Lead Arranger is and has been acting solely as a principal and is not an
advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party; (iii) neither any Initial Lender nor
any Lead Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in your or your affiliates’ favor with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Initial Lender or any Lead Arranger has advised or is currently
advising you or your affiliates on other matters) and neither any Initial Lender
nor any Lead Arranger has any obligation to you or your affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth in this Commitment Letter and/or the Credit Documentation; (iv) each
Initial Lender and each Lead Arranger and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and your affiliates and, except as may otherwise be expressly set forth in
a written agreement among the relevant parties, the Initial Lenders and the Lead
Arrangers have no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Initial Lenders and the
Lead Arrangers have not provided any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby and you have
consulted your own legal, accounting, regulatory and tax advisors to the extent
you have deemed appropriate.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (the “USA Patriot Act”), each
of them is required to obtain, verify and record information that identifies
you, which information includes your name and address and other information that
will allow the Commitment Parties, as applicable, to identify you in accordance
with the USA Patriot Act.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder; provided that (x) the reimbursement and indemnification provisions in
Section 4 hereof shall be superseded and replaced by those set forth in the
Credit Documentation upon the effectiveness thereof, in each case to the extent
covered thereby, and (y) the provisions of paragraphs 2 and 3 shall not survive
if the commitments and undertakings of the Commitment Parties are terminated
prior to the effectiveness and/or funding of the Bridge Facility.

 

-8-



--------------------------------------------------------------------------------

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter and the Fee Letter, the Transactions and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding shall be heard and
determined in any such court. Notwithstanding anything herein to the contrary
and the governing law provisions of the Fee Letter, it is understood and agreed
that (a) the interpretation of the definition of “Company Material Adverse
Effect” (as defined in Exhibit D) (and whether or not a “Company Material
Adverse Effect has occurred), (b) the determination of the accuracy of any
Acquisition Agreement Representation and whether as a result of any inaccuracy
thereof you or your applicable affiliate has the right to terminate your or
their obligations under the Acquisition Agreement or decline to consummate the
Acquisition and (c) the determination of whether the Acquisition has been
consummated in accordance with the terms of the Acquisition Agreement and, in
any case, claims or disputes arising out of any such interpretation or
determination or any aspect thereof, in each case, shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject by suit upon
judgment.

This Commitment Letter and the Fee Letter embody the entire agreement and
understanding among the parties hereto and your affiliates with respect to the
Bridge Facility and supersede all prior agreements and understandings relating
to the specific matters hereof. Neither this Commitment Letter (including the
attachments hereto) nor the Fee Letter may be amended or any term or provision
hereof or thereof waived or modified except by an instrument in writing signed
by each of the parties hereto.

Except as otherwise provided above in Section 2, this Commitment Letter is not
assignable by any party hereto without the prior written consent of each other
party hereto and is intended to be solely for the benefit of the parties hereto
and, solely to the extent provided above, the Indemnified Parties.

Please indicate your acceptance of the terms of the Bridge Facility set forth in
this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter, the

 

-9-



--------------------------------------------------------------------------------

Fee Letter, and paying the fees specified in the Fee Letter to be payable upon
acceptance of this Commitment Letter with respect to the Bridge Facility by wire
transfer of immediately available funds to the account specified by us, not
later than 11:59 p.m. (New York City time) on August 12, 2015 (or such later
date as agreed by the Lead Arrangers), whereupon the undertakings of the parties
with respect to the Bridge Facility shall become effective to the extent and in
the manner provided hereby. This offer shall terminate with respect to the
Bridge Facility if not so accepted by you at or prior to that time. Thereafter,
all commitments and undertakings of the Commitment Parties hereunder will expire
on the earliest of (a) the Termination Date (as defined in the Acquisition
Agreement in effect on the date hereof without giving effect to any amendment
thereto or consent thereunder), unless the Closing Date occurs on or prior
thereto, (b) the execution of the Credit Documentation, (c) the closing of the
Acquisition without the use of the Bridge Facility, (d) the termination or
expiration of the Acquisition Agreement or (e) receipt by Lead Arrangers of
written notice from the Borrower of its election to terminate all commitments
under the Bridge Facility in full.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained therein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter and the
Summary of Bridge Terms (it being acknowledged and agreed that the commitment
provided herein is subject to conditions precedent as provided herein).

[The remainder of this page intentionally left blank.]

 

-10-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Dominic Malleo

  Name:   Dominic Malleo   Title:   Director MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED By:  

/s/ Jonathan Mullen

  Name:   Jonathan Mullen   Title:   Managing Director WELLS FARGO BANK,
NATIONAL ASSOCIATION By:  

/s/ Tracy Moosbrugger

  Name:   Tracy Moosbrugger   Title:   Managing Director WELLS FARGO SECURITIES,
LLC By:  

/s/ Timothy Houlahan

  Name:   Timothy Houlahan   Title:   Managing Director

 

[Signature Page to Bridge Commitment Letter]



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are

accepted and agreed to as of the date first written

above:

 

FIDELITY NATIONAL INFORMATION SERVICES, INC. By:  

/s/ Jason Couturier

  Name:   Jason Couturier   Title:   Senior Vice President of Finance and
Treasurer

 

[Signature Page to Bridge Commitment Letter]



--------------------------------------------------------------------------------

Exhibit A

TRANSACTION DESCRIPTION

Capitalized terms used but not otherwise defined in this Exhibit A shall have
the meanings set forth in the Commitment Letter and the other Exhibits to the
Commitment Letter to which this Exhibit A is attached (the “Commitment Letter”).

The Borrower intends to acquire, through Merger Subs (as defined below), the
Acquired Company. In connection with the foregoing, it is intended that (the
transactions referred to below, collectively, the “Transactions”):

 

  1. The Borrower intends to establish Seahawk Merger Sub 1, Inc. (“Merger Sub
1”), a newly formed Delaware corporation and a wholly-owned subsidiary of the
Borrower, Seahawk Merger Sub, LLC (“Merger Sub 2”), a newly-formed Delaware
limited liability company and a wholly-owned subsidiary of the Borrower, and
Seahawk Merger Sub 3, Inc. (“Merger Sub 3”, and, together with Merger Sub 1 and
Merger Sub 2, “Merger Subs”), a newly-formed Delaware corporation and a
wholly-owned subsidiary of the Borrower, in order to effectuate the Mergers
pursuant to and as defined in the Acquisition Agreement.

 

  2. In connection with the Acquisition, the Borrower intends to (a) issue
senior unsecured notes through one or more public offerings or private
placements (the “New Notes”) and/or enter into an unsecured term loan facility
(the “New Term Facility” and the loans thereunder, the “New Term Loans”),
(b) obtain an amendment (the “Amendment”) to the Existing Credit Agreement
substantially consistent with the terms described in Exhibit C to the Commitment
Letter (as so amended, the “Amended Credit Agreement” and the effective date of
the Amendment, the “Amendment Effective Date”), and borrow revolving loans under
the Amended Credit Agreement, (c) obtain in lieu of some or all of the
financings described in clauses (a) and (b) above, a senior unsecured bridge
loan facility described in Exhibit B to the Commitment Letter (the “Bridge
Facility”), in an aggregate principal amount of (x) $1.35 billion (such amount
referred to herein as the “Tranche A of the Bridge Facility”) plus (y) $1.25
billion (such amount referred to herein as the “Tranche B of the Bridge
Facility”) plus (z) if the Amendment Effective Date fails to occur on or prior
to the Closing Date, $4.3 billion (such amount referred to herein as the
“Tranche C of the Bridge Facility”), which amount shall primarily be used to
finance the Acquisition on the Closing Date and to refinance obligations under
the Existing Credit Agreement and any excess may be drawn on the Closing Date
for general corporate and working capital purposes and (d) at its election,
provide a new parent guaranty of certain existing senior and senior subordinated
notes of the Acquired Companies to the extent such notes remain outstanding as
of the Closing Date (the “Seahawk Notes” and, as so guaranteed, the “Rollover
Seahawk Notes”).

 

  3.

The Borrower will (a) issue an agreed amount of its common stock (the “Borrower
Stock”) for distribution to the shareholders of the Acquired Company as partial
merger consideration (the “Borrower Stock Contribution”) and (b) apply the
proceeds of the financings described in paragraph 2 above, together with cash on
hand, to (i) pay, directly or indirectly, the aggregate consideration in respect
of all of the issued and outstanding equity interests of the Acquired Company
and Seahawk Capital Corp II in accordance with the terms of the Acquisition
Agreement and (ii) to repay in full, directly or indirectly, the existing senior
secured credit facilities and secured receivables facilities of the Acquired
Companies (such repayment,

 

Exhibit A-1



--------------------------------------------------------------------------------

  the “Refinancing”). The Borrower may use the proceeds of the financings
described in paragraph 2 above, together with cash on hand, to repay or defease
some or all of the Seahawk Notes on or after the Closing Date. The Borrower will
cause the Mergers to occur pursuant to the Acquisition Agreement.

 

  4. The Borrower will, directly or indirectly, pay the costs and expenses
related to the Acquisition and the other Transactions referred to in this
Exhibit A.

 

Exhibit A-2



--------------------------------------------------------------------------------

Exhibit B

SUMMARY OF TERMS AND CONDITIONS

BRIDGE FACILITY

Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the Commitment Letter and the other Exhibits to the Commitment
Letter to which this Exhibit B is attached.

 

BORROWER:   Fidelity National Information Services, Inc., a Georgia corporation
(the “Borrower”). FACILITY:   A 364-day senior unsecured bridge facility (the
“Bridge Facility”; the loans thereunder, the “Bridge Loans”) in an aggregate
principal amount of (x) $1.35 billion (such amount referred to herein as
“Tranche A of the Bridge Facility”) plus (y) $1.25 billion (such amount referred
to herein as “Tranche B of the Bridge Facility”) plus (z) until the Amendment
Effective Date occurs, $4.3 billion (such amount referred to herein as “Tranche
C of the Bridge Facility”). ADMINISTRATIVE AGENT:   Bank of America, N.A. (the
“Administrative Agent”) will act as sole and exclusive administrative agent.
SYNDICATION AGENT:   Wells Fargo Bank, National Association will act as a
syndication agent.

JOINT LEAD ARRANGERS AND

JOINT BOOK MANAGERS:

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities,
LLC (collectively, the “Lead Arrangers”) will act as joint lead arrangers and
joint bookrunners.

LENDERS:   A syndicate of financial institutions (including Bank of America,
N.A. and Wells Fargo Bank, National Association) arranged by the Lead Arrangers,
which institutions shall be reasonably acceptable to the Borrower (the
“Lenders”). PURPOSE:   At the Closing Date, the proceeds of the Bridge Facility
shall finance, in part, the Acquisition, the Refinancing, the refinancing of all
obligations under the Existing Credit Agreement (if the Amendment Effective Date
fails to occur on or prior to the Closing Date), the costs and expenses related
to the Transactions and any amount of the Tranche C of the Bridge Facility not
needed for such purposes on the Closing Date may be used for general corporate
and working capital purposes. AVAILABILITY:   The Bridge Facility is available
for a single drawing to be made on the date of consummation of the Acquisition
(such date, the “Closing Date”), which shall occur on or prior to the
Termination Date (as defined in the Acquisition Agreement in effect on the date
of the Commitment Letter without giving effect to any amendment thereto or
consent thereunder). Amounts borrowed under the Bridge Facility that are repaid
or prepaid may not be reborrowed. MATURITY AND AMORTIZATION:  

 

The Bridge Facility shall terminate and all amounts outstanding thereunder shall
be due and payable 364 days following the Closing Date and shall require no
scheduled amortization.

 

Exhibit B-1



--------------------------------------------------------------------------------

SECURITY:   Unsecured GUARANTEES:   The issuer of the Seahawk Notes shall
provide a guaranty on the Closing Date unless (a) the aggregate outstanding
principal amount of the Seahawk Notes is $1.25 billion or less on the Closing
Date or (b) the issuer has issued an irrevocable redemption notice to the
holders of the Seahawk Notes on or prior to the Closing Date, the effect of
which redemption shall decrease the aggregate outstanding principal amount of
the Seahawk Notes to $1.25 billion or less, which guaranty shall automatically
become effective on the 90th day following the Closing Date, if more than $1.25
billion in aggregate principal amount of Seahawk Notes remain outstanding on
such 90th date; provided that such guarantee shall automatically terminate (and
not be subject to reinstatement) if (x) the aggregate outstanding principal
amount of the Seahawk Notes is $1.25 billion or less and (y) such issuer is not
a guarantor of any material indebtedness for borrowed money of the Borrower that
is not otherwise being released simultaneously. INTEREST RATE:   As set forth in
Addendum I. MANDATORY REPAYMENTS AND COMMITMENT REDUCTIONS:  

 

 

On or prior to the Closing Date, the commitments in respect of the Bridge
Facility under the Commitment Letter or under the Credit Documentation (as
applicable) shall be permanently reduced, and after the Closing Date, the Bridge
Loans shall be prepaid, in each case, dollar-for-dollar by the following amounts
(in each case subject to exceptions to be agreed):

 

(a) 100% of the net cash proceeds of all non-ordinary course asset sales or
other dispositions of property by the Borrower and its subsidiaries (including
insurance, casualty and condemnation proceeds) (other than net cash proceeds
from all such non-ordinary course asset sales or other dispositions of property
to the extent the aggregate amount of such net cash proceeds, together with the
aggregate amount of net cash proceeds from all equity or equity-linked
securities described in the corresponding parenthetical in paragraph (c) below,
is less than $150 million), subject to exceptions to be agreed, and subject to
the right to reinvest 100% of such proceeds, if such proceeds are re-invested in
assets used or useful for their business, including in permitted acquisitions or
capital expenditures within 6 months of receipt, which net cash proceeds shall
be applied to (x) before the Closing Date, first reduce Tranche A and Tranche B
of the Bridge Facility on a pro rata basis, until the commitments in respect of
both Tranche A and Tranche B of the Bridge Facility are reduced to zero, then
reduce Tranche C of the Bridge Facility and (y) after the Closing Date, reduce
each tranche of the Bridge Facility on a pro rata basis based on the amount of
Bridge Loans outstanding thereunder;

  (b) 100% of the net cash proceeds received from any issuance or incurrence of
debt for borrowed money (including any New Notes, but not the Delayed Draw Term
Facility), other than (i) any intercompany debt of the Borrower or any of its
subsidiaries, (ii) any debt of the Borrower or any of its subsidiaries incurred
under the Existing Credit Agreement, (iii) any working capital facilities
(including receivables securitization facilities) of the Borrower or any of its
subsidiaries, (iv) any commercial paper issued in the ordinary course of
business, (v) capital leases or other debt issued or incurred to finance the
acquisition of

 

Exhibit B-2



--------------------------------------------------------------------------------

  fixed or capital assets and (vi) other debt for borrowed money to be agreed
upon, which net cash proceeds shall be applied (x) before the Closing Date,
first reduce Tranche A of the Bridge Facility until the commitments in respect
thereof are reduced to zero, then reduce Tranche B of the Bridge Facility, until
the commitments in respect thereof are reduced to zero and then reduce Tranche C
of the Bridge Facility and (y) after the Closing Date, reduce each tranche of
the Bridge Facility on a pro rata basis based on the amount of Bridge Loans
outstanding thereunder;   (c) 100% of the net cash proceeds received from equity
or equity-linked securities (in a public offering or private placement) by the
Borrower or any of its subsidiaries (other than net cash proceeds from all such
equity or equity-linked securities to the extent the aggregate amount of such
net cash proceeds, together with the aggregate amount of net cash proceeds from
all non-ordinary course asset sales or other dispositions of property described
in the corresponding parenthetical in paragraph (a) above, is less than $150
million), subject to exceptions and thresholds to be agreed upon including (i)
equity interests or such other securities issued pursuant to employee stock
plans or employee compensation plans or contributed to pension funds, (ii)
equity interests or such other securities issued or transferred as consideration
in connection with any acquisition, divestiture or joint venture arrangement and
(iii) equity interests or such other securities issued to the Borrower or any of
its subsidiaries, which net cash proceeds shall be applied to (x) before the
Closing Date, first reduce Tranche A and Tranche B of the Bridge Facility on a
pro rata basis, until the commitments in respect of both Tranche A and Tranche B
of the Bridge Facility are reduced to zero, then reduce Tranche C of the Bridge
Facility and (y) after the Closing Date, reduce each tranche of the Bridge
Facility on a pro rata basis based on the amount of Bridge Loans outstanding
thereunder;   (d) on the Term Facility Effective Date, the commitments under the
executed definitive documentation in respect of the Delayed Draw Term Facility
shall first reduce Tranche B of the Bridge Facility until the commitments in
respect thereof are reduced to zero, then reduce the commitments in respect of
Tranche A of the Bridge Facility until the commitments in respect thereof are
reduced to zero and then reduce Tranche C of the Bridge Facility; and   (e)(i)
on the Amendment Effective Date, commitments in respect of Tranche C of the
Bridge Facility shall be automatically and permanently reduced to zero and (ii)
if the Amendment Effective Date fails to occur on or prior to the Closing Date,
unused commitments in respect of Tranche C of the Bridge Facility, after giving
effect to borrowings thereunder by the Borrower on the Closing Date, shall be
automatically and permanently reduced to zero. OPTIONAL PREPAYMENTS AND
COMMITMENT REDUCTIONS:  

 

 

The Borrower may prepay the Bridge Loans in whole or in part at any time without
penalty, subject to reimbursement of the Lenders’ breakage and redeployment
costs in the case of prepayment of LIBOR borrowings. At the Borrower’s option,
the unutilized portion of any commitment under the Bridge Facility may be
irrevocably canceled in whole or in part at any time prior to the Closing Date
without penalty.

 

Exhibit B-3



--------------------------------------------------------------------------------

CONDITIONS PRECEDENT TO CLOSING:  

 

Subject to the Limited Conditionality Provisions in all respects, the closing
(and the funding) of the Bridge Facility will be subject only to satisfaction of
the conditions precedent set forth in Exhibit D of the Commitment Letter.

DOCUMENTATION:   Subject to the Limited Conditionality Provisions in all
respects, for purposes hereof, including the Commitment Letter and all
attachments thereto, the term “substantially the same as the Existing Credit
Agreement” and words of similar import means substantially the same as the
Existing Credit Agreement with modifications (a) as are necessary to reflect the
terms specifically set forth in the Commitment Letter (including the exhibits
thereto) (including the nature of the Bridge Facility as a bridge) and the Fee
Letter, (b) to reflect any changes in law or accounting standards since the date
of the Existing Credit Agreement, (c) to reflect the operational or
administrative requirements of the Administrative Agent, (d) to reflect the
modifications to the terms of the Existing Credit Agreement as set forth herein
and (e) to the extent not inconsistent with the terms of the Commitment Letter
(including all exhibits thereto), as agreed by the Borrower and the Lead
Arrangers after good faith consideration of comments from the Lead Arrangers and
the syndicate of Lenders, on one hand, or the Borrower, on the other.
REPRESENTATIONS AND WARRANTIES:  

 

Substantially the same as those in the Existing Credit Agreement (giving effect
to the Amendment) (modified as appropriate for the Transactions), but in any
event not to be any more onerous or restrictive than those in the Existing
Credit Agreement (giving effect to the Amendment), and limited to: (i)
existence, qualification and power; compliance with laws (ii) authorization, no
contravention; (iii) governmental authorization, other consents; (iv) binding
effect; (v) financial statements, no material adverse effect; (vi) litigation;
(vii) ownership of property; liens; (viii) anti-corruption laws and sanctions;
(ix) taxes; (x) ERISA compliance; (xi) margin regulations; (xii) investment
company act; (xiii) disclosure; and (xiv) solvency (in each case, subject to
materiality qualifiers, thresholds and other exceptions set forth in the
Existing Credit Agreement (giving effect to the Amendment)).

COVENANTS:   Substantially the same as those in the Existing Credit Agreement
giving effect to the Amendment (modified as appropriate for the Transactions,
but in any event not to be any more onerous or restrictive than those in the
Existing Credit Agreement (provided, however, that such covenants shall include
additional restrictions applicable on or after the Closing Date on (x) the
payment of dividends and distributions (other than payment of dividends in the
ordinary course of business consistent with past practices including, standard
increases in accordance with current dividend policy and usual and customary
stock buy-backs from employees etc.) and (y) the entry into agreements in
respect of acquisitions or similar transactions with consideration (other than
in the form of equity) in an aggregate amount for all such acquisitions and
similar transactions in excess of $500,000,000 (the “Permitted Acquisition
Basket”) and limited to:   (a)    Affirmative Covenants – (i) financial
statements; (ii) certificates and other information; (iii) notices; (iv) payment
of obligations; (v) preservation of existence; (vi) maintenance of properties;
(vii) maintenance of insurance; (viii) compliance with laws; (ix) books and
records; (x) inspection rights; (xi) use of proceeds; (xii) further assurances;
and (xiii) designation of unrestricted subsidiaries (in each case, subject to
materiality qualifiers, thresholds and other exceptions set forth in the
Existing Credit Agreement (giving effect to the Amendment)).   (b)    Negative
Covenants – Restrictions on (i) liens; (ii) investments; (iii) subsidiary
indebtedness; (iv) dispositions; (v) restricted payments; and (vi) use of
proceeds (in each case, subject to baskets, thresholds and other exceptions set
forth in the Existing Credit Agreement (giving effect to the Amendment)).

 

Exhibit B-4



--------------------------------------------------------------------------------

FINANCIAL COVENANTS:   Maintenance by the Borrower, measured as of the last day
of each fiscal quarter, beginning with the first full fiscal quarter after the
Closing Date, on a consolidated basis, of:   (a)(i) If the Closing Date occurs
on or prior to January 31, 2016, a Leverage Ratio no greater than (A) as of the
end of any fiscal quarter ending after the Closing Date until and including the
fiscal quarter ending June 30, 2016, 4.25x (with the first testing date for the
Leverage Ratio after the Closing Date to be the first full fiscal quarter after
the Closing Date), (B) as of the end of the fiscal quarter ending September 30,
2016, 4.00x, (C) as of the end of the fiscal quarters ending December 31, 2016
and March 31, 2017, respectively, 3.75x and (D) thereafter, 3.50x; and   (ii) if
the Closing Date occurs after January 31, 2016, a Leverage Ratio no greater than
(A) as of the end of any fiscal quarter ending after the Closing Date until and
including the fiscal quarter ending September 30, 2016, 4.25x (with the first
testing date for the Leverage Ratio after the Closing Date to be the first full
fiscal quarter after the Closing Date), (B) as of the end of the fiscal quarter
ending December 31, 2016, 4.00x, (C) as of the end of the fiscal quarters ending
March 31, 2017 and June 30, 2017, respectively, 3.75x and (D) thereafter, 3.50x;
  in each case, same as the Existing Credit Agreement, giving effect to the
Amendment; provided that at any time that the Existing Credit Agreement remains
in place, whether or not the Amendment Effective Date becomes effective, if the
leverage ratio covenant thereunder is more restrictive than the leverage ratio
covenant under the Bridge Facility, the leverage ratio covenant under the Bridge
Facility shall be deemed to be amended to be consistent with such more
restrictive leverage ratio); and   (b) Minimum interest coverage ratio
(consolidated EBITDA/consolidated interest charges) set at 3.0x for all testing
periods (same as the Existing Credit Agreement). EVENTS OF DEFAULT:  
Substantially the same as those set forth in the Existing Credit Agreement
(giving effect to the Amendment) and in any event not to be any more onerous or
restrictive than those in the Existing Credit Agreement (giving effect to the
Amendment), and limited to: (i) nonpayment of principal, and, subject to grace
periods, interest, fees or other amounts; (ii) any representation or warranty
proving to have been incorrect when made or

 

Exhibit B-5



--------------------------------------------------------------------------------

  confirmed in any material and adverse respect; (iii) failure to perform or
observe covenants set forth in the loan documentation within 30 days, where
customary and appropriate, after notice of such failure; (iv) cross-default to
other indebtedness in an aggregate principal amount exceeding $225 million; (v)
bankruptcy and insolvency defaults (with 60-day grace period for involuntary
proceedings); (vi) monetary judgment defaults in an aggregate amount exceeding
$225 million which are not covered by insurance and which remain unpaid and
unstayed for a period of 60 days; (vii) actual or asserted invalidity of any
loan documentation by the Borrower or any of its subsidiaries; (viii) change of
control; and (ix) ERISA defaults (in each case, subject to materiality
qualifiers, notice requirements, thresholds and other exceptions set forth in
the Existing Credit Agreement (giving effect to the Amendment)). ASSIGNMENTS AND
PARTICIPATIONS:  

 

Each Lender will be permitted to make assignments in a minimum amount of
$5,000,000 to other financial institutions approved by the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrower, which approval shall not be unreasonably withheld or delayed;
provided, however, that (x) the Borrower shall be deemed to have consented to
any assignment unless it shall have objected thereto within 10 business days
following receipt of written notice thereof, (y) neither the approval of the
Borrower nor the Administrative Agent shall be required in connection with
assignments to other Lenders, to any affiliate of a Lender, or to any Approved
Fund (as such term is defined in the Existing Credit Agreement) and (z)
Borrower’s consent to assignments shall not be required to the extent not
required pursuant to the syndication provisions of the Commitment Letter.
Notwithstanding the foregoing, however, any Lender assigning a commitment (prior
to the funding of the Bridge Loans) shall be required to obtain the approval of
the Administrative Agent, unless the proposed assignee is already a Lender. An
assignment fee of $3,500 will be charged with respect to each assignment unless
waived by the Administrative Agent in its sole discretion. Each Lender will also
have the right, without consent of the Borrower or the Administrative Agent, to
assign as security all or part of its rights under the loan documentation to any
Federal Reserve Bank. Lenders will be permitted to sell participations with
voting rights limited to significant matters such as changes in amount, rate and
maturity date.

WAIVERS AND AMENDMENTS:  

 

Amendments and waivers of the provisions of the loan agreement and other
definitive credit documentation will require the approval of Lenders holding
Bridge Loans and commitments representing more than 50% of the aggregate amount
of Bridge Loans and commitments under the Bridge Facility (the “Required
Lenders”), except that (a) the consent of each Lender shall be required with
respect to (i) the amendment of certain pro rata sharing provisions and (ii) the
amendment of voting percentages of the Lenders; and (b) the consent of each
Lender affected thereby shall be required with respect to (i) increases or
extensions in the commitment of such Lender; (ii) reductions of principal,
interest or fees payable to such Lender (other than any waiver of the imposition
of interest at the default rate); and (iii) extensions of scheduled maturities
or times for payment to such Lender.

INDEMNIFICATION:   Substantially the same as the Existing Credit Agreement.

 

Exhibit B-6



--------------------------------------------------------------------------------

GOVERNING LAW:   The State of New York. PRICING/FEES/ EXPENSES:   As set forth
in Addendum I. COUNSEL TO THE ADMINISTRATIVE AGENT AND LEAD ARRANGERS:  

 

 

Davis Polk & Wardwell LLP.

 

Exhibit B-7



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

 

INTEREST RATES:   At the Borrower’s option, any Bridge Loan that is made to it
will bear interest at a rate equal to (i) LIBOR plus the Applicable Margin, or
(ii) the Alternate Base Rate (to be defined as the highest of (a) the Bank of
America prime rate, (b) the Federal Funds rate plus 0.50% and (c) one month
LIBOR plus 1%) plus the Applicable Margin minus 1.00%. The Borrower may select
interest periods of 1, 2, 3 or 6 months (or such other periods as all Lenders
may agree) for LIBOR loans, subject to availability. Interest shall be payable
at the end of the selected interest period, but no less frequently than
quarterly. In no event shall LIBOR be less than 0%.   At the election of the
Required Lenders or the Administrative Agent in the event of a payment event of
default or automatically upon the occurrence of a bankruptcy event of default, a
default rate shall apply on overdue amounts under the Bridge Facility at a rate
per annum of 2% above the applicable interest rate (in the case of overdue
principal) and 2% above the rate applicable to Alternate Base Rate Loans (in the
case of all other overdue amounts). APPLICABLE MARGIN:   The Applicable Margin
for LIBOR loans and Alternate Base Rate loans shall be, at any time, the
applicable rate per annum set forth in the table below corresponding to the long
term unsecured senior, non-credit enhanced debt rating of the Borrower by S&P
and/or Moody’s at such time (or, in the absence of such a debt rating, a
comparable credit or issuer rating of the Borrower as reasonably determined by
the Administrative Agent). The provisions set forth in the Existing Credit
Agreement with respect to split ratings or absence of ratings shall apply.

 

    

Ratings

Period

  

BBB (or higher) /

Baa2 (or higher)

  

BBB- / Baa3

  

Less than BBB- /
Baa3

Closing Date until 89 days following the Closing Date    125.0 bps    150.0 bps
   175.0 bps 90th day following the Closing Date until 179th day following the
Closing Date    150.0 bps    175.0 bps    200.0 bps 180th day following the
Closing Date until 269th day following the Closing Date    175.0 bps   
200.0 bps    225.0 bps From and after the 270th day following the Closing Date
   200.0 bps    225.0 bps    250.0 bps

 

DURATION FEES:   The Borrower will pay, on each applicable date, a fee for the
ratable benefit of the Lenders, in an amount equal to the applicable percentage
set forth in the table below of the aggregate principal amount of the Bridge
Loans outstanding on such date.

 

Date

     90th day following the Closing Date    50.0 bps 180th day following the
Closing Date    75.0 bps 270th day following the Closing Date    100.0 bps

 

Exhibit B-8



--------------------------------------------------------------------------------

CALCULATION OF INTEREST AND FEES:  

 

Other than calculations in respect of interest at the Bank of America prime rate
(which shall be made on the basis of actual number of days elapsed in a 365/366
day year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360-day year.

COST AND YIELD PROTECTION:  

 

Substantially the same as the Existing Credit Agreement.

EXPENSES:   Substantially the same as the Existing Credit Agreement.

 

Exhibit B-9



--------------------------------------------------------------------------------

Exhibit C

SUMMARY OF AMENDMENT TERMS

Capitalized terms not otherwise defined in the Commitment Letter to which this
Exhibit C is attached are used as defined in the Existing Credit Agreement.1

 

  1. Section 1.01 (Definitions):

 

  a. Add definition of “Amendment Effective Date” and define to mean the date on
which the Amendment becomes effective.

 

  b. Definition of “Consolidated EBITDA”. In clause (b)(xv), change the limit
from $30,000,000 to $60,000,000.

 

  c. Definition of “Permitted Acquisition”. Specify that it is deemed to include
the Seahawk Acquisition. (*)

 

  d. Definition of “Qualified Acquisition”. Replace the words “any Permitted
Acquisition by the Restricted Companies” with the following words: “any
Permitted Acquisition by the Restricted Companies consummated after the
Amendment Effective Date.” (*)

 

  e. Add definition of “Seahawk Acquisition” and define to mean the acquisition
of the Acquired Company and related mergers effected by the Acquisition
Agreement as in effect on the date of the Amendment Effective Date (with such
modifications and waivers only to the extent permitted pursuant to clause (i) of
Exhibit D). (*)

 

  f. Add definition of “Seahawk Closing Date” and define to mean the closing of
the Seahawk Acquisition.

 

  g. Add definition of “Seahawk Transactions” and define to mean the Seahawk
Acquisition and all related financing transactions. (*)

 

  h. Definition of “Threshold Amount” – change from $200,000,000 to
$225,000,000. (*)

 

  i. Definition of “Transactions” – Modify to include the Seahawk Transactions.
(*)

 

  2. Section 2.04 (Letters of Credit): Add a provision that any letter of credit
(x) issued under the senior secured credit facilities of the Acquired Companies,
(y) outstanding immediately prior to the Seahawk Closing Date and (z) issued by
an entity that is an L/C Issuer under the Amended Credit Agreement, may, at the
election of the Borrower, be deemed to be a letter of credit issued under the
Amended Credit Agreement, subject to the consent of the issuer of such letter of
credit. (*)

 

1  Items that are marked with an asterisk shall become effective only if the
Seahawk Closing Date occurs.

 

Exhibit C-1



--------------------------------------------------------------------------------

  3. Section 2.06(a) (Optional Prepayments): Add a new clause (v) at the end
thereof as follows: “(v) Notwithstanding anything to the contrary contained in
this Agreement, if the Company fails to make any prepayment under
Section 2.06(a)(i) or 2.06(a)(iii) on the prepayment date specified in the
applicable prepayment notice, no Default or Event of Default shall result from
such failure so long as the Company makes such prepayment within one Business
Day of the specified prepayment date; provided that interest shall accrue on the
unpaid amount from the specified prepayment date to the date of the actual
prepayment at an interest rate equal to the Base Rate plus the Applicable Margin
regardless of whether the Loan being prepaid is a Base Rate Loan, a Eurocurrency
Rate Loan or a Swing Line Loan, which interest shall be payable on the
applicable interest payment date.” It is understood and agreed that the
amendment specified in this paragraph shall not become effective with respect to
Swing Line Loans without the consent of each Swing Line Lender.

 

  4. Section 2.09(b) (Interest): Revise so Default Rate only applies to overdue
amounts rather than overdue Obligations.

 

  5. Section 4.02 (Conditions to All Credit Extensions): Specify that the
borrowing of Revolving Credit Loans on the Seahawk Closing Date to finance the
Transactions is subject only to the satisfaction of the conditions set forth in
Exhibit D. (*)

 

  6. Section 5.09 (Taxes): Specify that this section shall not apply to
Unrestricted Subsidiaries.

 

  7. Section 7.02 (Investments): Provide that clause (i) of Section 7.02(b)
shall not apply to the Seahawk Acquisition. (*)

 

  8. Section 7.03 (Subsidiary Indebtedness): Provide that the Seahawk Notes
shall be permitted under Section 7.03(h) but no Permitted Refinancing of such
Seahawk Notes shall be permitted under Section 7.03(h). (*)

 

  9. Section 7.05 (Dispositions): Permit sale of all or substantially all assets
to Restricted Subsidiaries.

 

  10. Section 7.10 (Financial Covenants):

 

  a. Add a new proviso at the end thereof that:

(i) If the Seahawk Closing Date occurs on or prior to January 31, 2016, the
Leverage Ratio of the Company shall not be greater than (A) as of the end of any
fiscal quarter ending after the Seahawk Closing Date until and including the
fiscal quarter ending June 30, 2016, 4.25x (with the first testing date for the
Leverage Ratio after the Seahawk Closing Date to be the first full fiscal
quarter after the Seahawk Closing Date), (B) as of the end of the fiscal quarter
ending September 30, 2016, 4.00x, (C) as of the end of the fiscal quarters
ending December 31, 2016 and March 31, 2017, respectively, 3.75x and
(D) thereafter, 3.50x; provided further that the Leverage Ratio shall remain
below 3.50x for two consecutive Testing Periods before it may elect to increase
the maximum level from 3.50x to 4.00x pursuant to this Section 7.10 in
connection with a Qualified Acquisition; and (*)

(ii) if the Seahawk Closing Date occurs after January 31, 2016, the Leverage
Ratio of

the Company shall not be greater than (A) as of the end of any fiscal quarter
ending after the Seahawk Closing Date until and including the fiscal quarter
ending September 30, 2016,

 

Exhibit C-2



--------------------------------------------------------------------------------

4.25x (with the first testing date for the Leverage Ratio after the Seahawk
Closing Date to be the first full fiscal quarter after the Seahawk Closing
Date), (B) as of the end of the fiscal quarter ending December 31, 2016, 4.00x,
(C) as of the end of the fiscal quarters ending March 31, 2017 and June 30,
2017, respectively, 3.75x and (D) thereafter, 3.50x; provided further that the
Leverage Ratio shall remain below 3.50x for two consecutive Testing Periods
before it may elect to increase the maximum level from 3.50x to 4.00x pursuant
to this Section 7.10 in connection with a Qualified Acquisition; (*)

provided that, in each case of clauses (i) and (ii) above, the Borrower may, at
any time prior to the immediately succeeding fiscal quarter end, elect to reduce
its maximum Leverage Ratio to 3.50x for such fiscal quarter end and each fiscal
quarter end thereafter by delivering an irrevocable written notice of such
election to the Administrative Agent. Thereafter the Borrower may elect to
increase the maximum level from 3.50x to 4.00x pursuant to this Section 7.10 in
connection with a Qualified Acquisition after its Leverage Ratio remains below
3.50x for two consecutive Testing Periods. (*)

 

  b. Replace clause (i) of the second existing proviso to this Section 7.10 in
its entirety with the following: “(i) [reserved]”.

 

  c. Provide that until the earliest to occur of (i) the Seahawk Closing Date,
(ii) the Termination Date and (iii) the termination or expiration of the
Acquisition Agreement, any indebtedness incurred by the Borrower or its
subsidiaries to finance the Transactions shall be disregarded for the purpose of
calculating the Leverage Ratio.

 

  11. Article 10: Amend Article 10 and related provisions to require the
Borrower to cause the issuer of the Seahawk Notes to provide a guaranty on or
prior to (x) if any portion of the Bridge Facility is funded on the Seahawk
Closing Date, the Seahawk Closing Date or (y) otherwise, the 15th day following
the Seahawk Closing Date (the Seahawk Closing Date in case of clause (x) or the
15th day following the Seahawk Closing Date in case of clause (y), as
applicable, the “Seahawk Guaranty Signing Date”), in each case, unless (a) the
aggregate outstanding principal amount of the Seahawk Notes is $1.25 billion or
less on the Seahawk Guaranty Signing Date or (b) the issuer has issued an
irrevocable redemption notice to the holders of the Seahawk Notes on or prior to
the Seahawk Guaranty Signing Date, the effect of which redemption shall decrease
the aggregate outstanding principal amount of the Seahawk Notes to $1.25 billion
or less, which guaranty shall automatically become effective on the 90th day
following the Seahawk Closing Date, if more than $1.25 billion in aggregate
principal amount of Seahawk Notes remain outstanding on such 90th date; provided
that such guarantee shall automatically terminate (and not be subject to
reinstatement) if (x) the aggregate outstanding principal amount of the Seahawk
Notes is $1.25 billion or less and (y) such issuer is not a guarantor of any
material indebtedness for borrowed money of the Borrower that is not otherwise
being released simultaneously. (*)

 

  12. Any other amendments to be mutually agreed by the Borrower and the Lead
Arrangers.

 

Exhibit C-3



--------------------------------------------------------------------------------

Exhibit D

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms used but not otherwise defined in this Exhibit D shall have
the meanings set forth in the Commitment Letter and the other Exhibits to the
Commitment Letter to which this Exhibit D is attached. The funding of the Bridge
Facility will be subject to satisfaction of the following additional conditions
precedent:

(i) The definitive agreement with respect to the Acquisition, the Agreement and
Plan of Merger dated as of August 12, 2015, among the Borrower, Merger Subs, the
Acquired Company and certain subsidiaries of the Acquired Company (the
“Acquisition Agreement”) shall not have been altered, amended or otherwise
changed or supplemented or any provision waived or consented to in a manner that
is materially adverse to the Commitment Parties without the prior written
consent of the Lead Arrangers (such consent not to be unreasonably withheld,
delayed or conditioned); it being understood and agreed that (a) any decrease in
the purchase price shall not be materially adverse to the interests of the
Commitment Parties so long as such decrease is allocated to reduce the Borrower
Stock Contribution and the Bridge Facility on a pro rata, dollar-for-dollar
basis, (b) any increase in the purchase price shall not be materially adverse to
the Commitment Parties so long as such increase is funded by the Borrower Stock
Contribution and (c) the granting of any consent under the Acquisition Agreement
that is not materially adverse to the interest of the Commitment Parties shall
not otherwise constitute an amendment or waiver). The Acquisition shall have
been, or shall concurrently with the funding of the Bridge Facility be,
consummated in accordance with the terms of the Acquisition Agreement, as such
terms may be altered, amended or otherwise changed, supplemented, waived or
consented to in accordance with the immediately preceding sentence.

(ii) The Acquisition Agreement Representations shall be true and correct in all
material respects to the extent provided in the second paragraph of Section 5 of
the Commitment Letter, and the Specified Representations shall be true and
correct in all material respects.

(iii) Subject to the Limited Conditionality Provisions in all respects, the
Borrower and each other Loan Party party thereto shall have executed and
delivered the Credit Documentation and the Lenders shall have received customary
opinions of counsel to the Borrower and corporate resolutions and customary
closing certificates.

(iv) The Lead Arrangers and the Lenders shall have received: (A) audited
consolidated balance sheets of the Borrower and the Acquired Company and related
consolidated statements of income or operations, shareholders’ equity and cash
flows, for each of the three most recently completed fiscal years ended at least
90 days before the Closing Date, including, an unqualified audit report thereon;
(B) as soon as available and in any event within 45 days after the end of each
subsequent fiscal quarter, an unaudited consolidated balance sheet of each of
the Borrower and the Acquired Company and related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the elapsed interim period following the last completed fiscal
year and for the comparable periods of the prior fiscal year (the “Quarterly
Financial Statements”); and (C) pro forma consolidated balance sheet and related
consolidated statement of income or operations of the Borrower for the last
completed fiscal year and for the latest interim period covered by the Quarterly
Financial Statements, in each case after giving effect to the Transactions (the
“Pro Forma Financial Statements”), promptly after the historical financial

 

Exhibit D-1



--------------------------------------------------------------------------------

statements for such periods are available, all of which financial statements
shall be prepared in accordance with generally accepted accounting principles in
the United States and meet the requirements of Regulation S-X under the
Securities Act and all other accounting rules and regulations of the Securities
and Exchange Commission promulgated thereunder applicable to a registration
statement under the Securities Act on Form S-3; provided, that financial
statements of the Acquired Company and Pro Forma Financial Statements shall only
be provided to the extent required by Rule 3-05 and Article 11 of Regulation
S-X; provided, further, that the Borrower’s and the Acquired Company’s public
filing of any required financial statements with the U.S. Securities and
Exchange Commission shall satisfy the requirements of clauses (A) and (B) of
this paragraph (iv).

(v) All fees due to the Administrative Agent, the Lead Arrangers and the Lenders
shall have been paid, and all expenses to be paid or reimbursed to the
Administrative Agent and the Lead Arrangers that have been invoiced at least two
business days prior to the Closing Date shall have been paid.

(vi) The Lead Arrangers shall have received satisfactory evidence of the
substantially concurrent consummation of the Refinancing.

(vii) The Borrower shall have engaged one or more investment banks reasonably
satisfactory to the Lead Arrangers to publicly sell or privately place the New
Notes. The Lead Arrangers confirm that the investment banks engaged by the
Borrower on or about the date hereof are reasonably satisfactory to them.

(viii) The Lead Arrangers shall have received a solvency certificate from the
chief financial officer of the Borrower in the form attached as Annex I hereto,
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the Transactions, are solvent.

(ix) To the extent reasonably requested by the Commitment Parties at least 10
business days in advance of the Closing Date, the Borrower shall have provided
the documentation and other information to the Administrative Agent that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the USA Patriot Act, at least three business days
prior to the Closing Date.

(x) Since December 31, 2014, there shall not (i) have occurred or come into
existence and (ii) be continuing a Company Material Adverse Effect (as defined
in the Acquisition Agreement dated as of the date hereof without giving effect
to any amendment thereof or consent thereunder).

 

Exhibit D-2



--------------------------------------------------------------------------------

ANNEX I

FORM OF

SOLVENCY CERTIFICATE

[            ], 20    

This Solvency Certificate is delivered pursuant to Section [            ] of the
Credit Agreement dated as of [            ], 20    , among [            ] (the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1. I am the Chief Financial Officer of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section [    ] of the Credit Agreement and such documents and
made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its debts or the debts of any such
subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]

 

Annex I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

[BORROWER]   By:  

 

    Name:       Title:   Chief Financial Officer

 

Annex I-2